DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

	 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proebsting et al. (US 6,972,596).

Regarding claim 1, Proebsting discloses a latch circuit [e.g. fig. 6], comprising: a first inverter [e.g. the inverter in the middle] that includes a first input terminal [e.g. the left terminal (Vout1)] coupled to a first node [e.g. the node between the left inverter and the middle inverter], and a first output terminal [e.g. the right terminal (Vout2)] coupled to a second node [e.g. the node between the middle inverter and the right inverter]; and a logic gate [e.g. the left inverter , 605, 602, 603, 606] that includes a second input terminal [e.g. the left terminal (Vin)] coupled to the second node [e.g. via the PMOS/NMOS of the middle inverter, 602/603, the PMOS/NMOS of the left inverter, the pass transistor], and a second output terminal [e.g. the right terminal] coupled to the first node, wherein the logic gate includes a first voltage reducing component [e.g. 605/602], a second voltage reducing component [e.g. 603/606], and a second inverter [e.g. the inverter between 602 and 603], wherein each of the first voltage reducing component and the second voltage reducing component includes a transistor [e.g. 602/605; 603/606] and a gate terminal of the transistor is coupled to a source terminal or a drain terminal of the transistor, wherein the first voltage reducing component is coupled between a source terminal of a P-
Regarding claim 2, Proebsting discloses the latch circuit of claim 1, wherein the transistor included in either the first voltage reducing component or the second voltage reducing component is a P-channel transistor [e.g. 602/605]. 
Regarding claim 3, Proebsting discloses the latch circuit of claim 1, wherein the transistor included in either the first voltage reducing component or the second voltage reducing component is a N-channel transistor [e.g. 603/606].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 6,410,966) in view of Chen et al. (US 2019/0123747).

Regarding claim 1, Takahashi discloses a latch circuit [e.g. fig. 12], comprising: a first inverter [e.g. 168] that includes a first input terminal [e.g. the left terminal] coupled to a first node [e.g. node 170], and a first output terminal [e.g. the right terminal] coupled to a second 
However, Chen discloses a logic gate includes a first voltage reducing component [see M4 fig, 5], a second voltage reducing component [see M2], and a second inverter [e.g. P1, N1], wherein each of the first voltage reducing component and the second voltage reducing component includes a transistor [e.g. see M1, M2 ], wherein the first voltage reducing component is coupled between a source terminal of a P-channel transistor [e.g. P1] of the second inverter and a supply terminal, wherein the second voltage reducing component is coupled between a source terminal of an N-channel transistor [e.g. N1] of the second inverter and a ground point [e.g. V2]. Therefore, it would have been obvious to one having ordinary skill in the 

Regarding claim 2, the combination discussed above discloses the latch circuit of claim 1, wherein the transistor included in either the first voltage reducing component or the second voltage reducing component is a P-channel transistor [see at least para. 0030-0031 Chen]. 
Regarding claim 3, the combination discussed above discloses the latch circuit of claim 1, wherein the transistor included in either the first voltage reducing component or the second voltage reducing component is a N-channel transistor [see at least para. 0030-0031 Chen].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection rely on new reference (e.g. Proebsting et al., Chen et al.), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842